NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EVERTH OSVALDO-MARTINEZ, AKA                     No.   13-74164
Euerth O. Martinez, AKA Everth Osvalso
Martinez,                                        Agency No. A094-457-849

                Petitioner,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Everth Osvaldo-Martinez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying special rule cancellation of removal under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Nicaraguan Adjustment and Central American Relief Act (“NACARA”). We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, and we review de novo questions of law. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The agency did not err in determining that Osvaldo-Martinez was statutorily

barred from establishing the good moral character required for special rule

cancellation under NACARA, where substantial evidence supports the agency’s

finding that he provided false testimony about the details of the incident leading to

his 2005 arrest in order to obtain immigration benefits. See 8 U.S.C. § 1101(f)(6);

8 C.F.R. § 1240.66(b)(3); Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001) (“For

a witness’s false testimony to preclude a finding of good moral character, the

testimony must have been made orally and under oath, and the witness must have

had a subjective intent to deceive for the purpose of obtaining immigration

benefits.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-74164